 1   KONING ZOLLAR LLP
 2   Drew Koning (263082)
     (drew@kzllp.com)
 3   Blake Zollar (268913)
     (blake@kzllp.com)
 4   Shaun Paisley (244377)
     (shaun@kzllp.com)
 5
     169 Saxony Road, Suite 115
 6   Encinitas, CA 92024
     Telephone:     (858) 252-3234
 7   Facsimile:     (858) 252-3238
 8   Attorneys for Defendant
 9   All-Pro Bail Bonds, Inc.

10

11          UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION
13
                                            Master Docket No. 19-CV-00717-JST
14    IN RE CALIFORNIA BAIL BOND
      ANTITRUST LITIGATION                  DECLARATION OF STEFFAN GIBBS IN
15                                          SUPPORT OF DEFENDANT ALL-PRO
      THIS DOCUMENT RELATES TO:             BAIL BONDS, INC.’S MOTION FOR
16                                          RULE 11 SANCTIONS
      ALL ACTIONS
17                                          Date:       August 12, 2020
                                            Time:       2:00 p.m.
18                                          Location:   Courtroom 6, 2nd Floor
                                            Judge:      The Honorable Jon S. Tigar
19

20

21

22

23

24

25

26

27

28
1           I, Steffan Gibbs, hereby declare as follows:
2           1.      I am the CEO of All-Pro Bail Bonds, Inc. ("All-Pro"). In that role, I am familiar with
3    how All-Pro creates and maintains records related to bail transactions.
4           2.      At the time All-Pro issues a bail bond to a purchaser, information related to that
5    transaction, including the name of the defendant, the Power Number (a unique identifier associated
6    with each bond), the bond amount, the premium charged, and any rebates issued, among other
7    information, is entered into All-Pro's Customer Relationship Management ("CRM") system. In
8    addition, for each bail bond issued, a Bail Bond Premium Receipt and Statement of Charges is
9    generated at the time of the transaction, containing the same information. These receipts are also
10   stored in the CRM system.
11          3.      In mid-April 2020, I extracted information from the CRM system for all bail bonds
12   issued by All-Pro on December 25, 2016, the same date that Plaintiff Shonetta Crain alleges in this
13   lawsuit that she obtained a bail bond from All-Pro. The resulting spreadsheet, which shows the
14   details of 45 bail bonds issued that day and accurately reflects the contents of the CRM, is the
15   document that was attached to All Pro's counsel Shaun Paisley's April 30, 2020 letter to Plaintiffs'
16   counsel, Dean Harvey (with identifying information redacted). I also obtained from the CRM
17   system a sample of ten Bail Bond Premium Receipt and Statement of Charges that were generated in
18   connection with the December 25, 2016 bail transactions. These receipts (again, with identifying
19   information redacted) were also attached to Shaun Paisley's April 30, 2020 letter to Dean Harvey.
20          4.      In June 2020, I extracted information from the CRM system for all bail bonds issued
21   by All-Pro on two dates: November 8, 2017 and January 16, 2020. The resulting spreadsheets,
22   which show the details of every bail bond issued on those days and accurately reflect the contents of
23   the CRM, are the documents that were attached to All Pro's counsel Shaun Paisley's June 30, 2020
24   email to Plaintiffs' counsel, Dean Harvey (with identifying information redacted).
25           I declare under penalty of perjury that the foregoing is true and correct.
26           Executed on this 7 th day of July, 2020
27
                                                            Steffan Gibbs
28
